Citation Nr: 1704745	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-04 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a left shoulder disability, to include as due to an undiagnosed illness or secondary to a low back disability.

3.  Entitlement to service connection for a left hip disability, to include as due to an undiagnosed illness or secondary to a low back disability.

4.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.
 
5.  Entitlement to an initial disability rating higher than 10 percent for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1987 to June 1991, the Army from June 2005 to October 2006 (including service in Southwest Asia from September 2005 to September 2006), and the Air Force from June 2008 to October 2008 (listed as unverified in the VBMS profile), with additional service in the Army National Guard.

These matters are on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

A December 2016 Brief from the Veteran appears to raise the issues of entitlement to service connection for neck and upper and bilateral lower extremity disabilities.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The December 2016 Brief does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has low back, left shoulder, and left hip disabilities that are related to his service.  Specifically, he contends that they are related to his second period of active service related to duties as an airplane mechanic.  See January 2011 VA joints examination report.  Alternatively, he contends that his back disability is related to a July 2011 motor vehicle accident and that his left shoulder and left hip disabilities are related to the back injury he sustained during that injury.  See February 2013 VA Form 9.

The service treatment records include a partially dated note which reflects a low back pain when working or waking.  The assessment was mechanical low back pain.

On January 2011 VA joints examination, the Veteran presented with a history of complaints of low back, left shoulder, and left hip pain that began during his second period of active duty service related to his duties as an airplane mechanic.  After a thorough examination, an examiner diagnosed degenerative changes at L4-L5 and L5-S1 with bilateral neural foraminal narrowing and left shoulder impingement syndrome.  With regard to the left hip, no pathology was found on examination and/or radiography.  With regard to whether the Veteran's disabilities were due to an undiagnosed illness, the examiner opined that the lumbar spine and left shoulder conditions are diseases with a clear and specific etiology and diagnosis.

In August 2011, Dr. R.T. opined that the Veteran's back pain was recently aggravated by a car accident.

In support of his claims, the Veteran submitted a July 2011 Line of Duty (LOD) determination which indicates that he experienced back pain as a result of a motor vehicle accident.  However, the nature of the Veteran's service at that time is unclear.

Accordingly, prior to the adjudication of the claims, all periods of the Veteran's service, including any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) must be verified.

In addition, while the Veteran has been afforded a VA joints examination, no opinion has been obtained as to whether his diagnosed low back and left shoulder disabilities are related to his service.  As the record does not include any medical opinion regarding the nature and etiology of the Veteran's low back and left shoulder disabilities, the Board finds that an additional VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claims for an increased rating for bilateral hearing loss and tinnitus, the Veteran was last afforded a VA examination in October 2012 regarding his service-connected hearing loss and tinnitus.  However, in a December 2016 Brief he contended that his disabilities have worsened since his last VA examination.

As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

While on Remand any additional VA treatment records should be associated with the claims file.



Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's military service including all periods of active service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), including his military service in July 2011.  The specific dates-not retirement points-for all of the Veteran's periods of ACDUTRA and INACDUTRA should be identified.  All verified periods of service and responses received must be documented and associated with the claims file.

2.  Obtain any outstanding copies of the Veteran's service treatment records and service personnel records from all periods of the Veteran's military service.

3.  Obtain all outstanding VA medical records related to the Veteran's disabilities, including those from the San Juan VAMC, dated from June 2015 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

4.  Then, schedule the Veteran for a VA examination which addresses the nature and etiology of any claimed low back, left shoulder, and left hip disabilities.  The examiner should:

(a) Diagnose any low back, left hip, or left shoulder disability.

(b) Opine as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any currently diagnosed low back, left hip, or left shoulder disability had its onset in or is etiologically-related to the any period of the Veteran's service, to include the July 2011 motor vehicle accident?  Why or why not?

5.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss and tinnitus disabilities.  

6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

